DAYTON, J.
This is an action to recover for services as stenographer, rendered upon the employment of an attorney retained and. paid by defendant. The attorney testified that with the consent of *99defendant’s representative plaintiff was engaged to take minutes in a certain proceeding. The value of the services is not questioned, nor was the attorney’s testimony corroborated. Defendant’s representative specifically denied the testimony of the attorney, and stated that defendant had in its employ a stenographer competent for the work, whom said attorney knew. Plaintiff failed to establish his cause of action by a preponderance of proof. See Sherry v. Proal, 125 App. Div. 508, 109 N. Y. Supp. 1008, approving Losee v. Morey, 57 Barb. 562.
Judgment affirmed, with costs. All concur.